                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                                   April 30, 2021
                          UNITED STATES DISTRICT COURT
                                                                                Nathan Ochsner, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

ALLEN JAMES GRANGER,                         §
TDCJ # 01449194,                             §
                                             §
        Petitioner,                          §
                                             §
VS.                                          §   CIVIL ACTION NO. 4:21-1408
                                             §
BOBBY LUMPKIN,                               §
                                             §
        Respondent.                          §

                               ORDER OF DISMISSAL

       Petitioner Allen James Granger, an inmate in the custody of the Texas Department

of Criminal Justice–Correctional Institutions Division (“TDCJ”), filed a petition for a

writ of habeas corpus under 28 U.S.C. § 2254. After review under 28 U.S.C. § 2241 et

seq. and Rule 4 of the Rules Governing § 2254 Cases in the United States District Courts,

and having considered the pleadings, the applicable law, and all matters of record, the

Court will dismiss this case for the reasons explained below.

       Granger is incarcerated at TDCJ’s Allred Unit. He is serving a 60-year sentence

for aggravated robbery based on a conviction in Jefferson County, Case No. 94387. See

Offender   Information,    available   at   https://offender.tdcj.texas.gov/OffenderSearch/

index.jsp (last visited Apr. 29, 2021). Because he is in custody pursuant to a judgment

and sentence by a state court in Texas, which has more than one federal district,

jurisdiction over his habeas petition is determined by the place of conviction or the place

of confinement, as follows:



1/3
       Where an application for a writ of habeas corpus is made by a person in
       custody under the judgment and sentence of a State court of a State which
       contains two or more Federal judicial districts, the application may be filed
       in the district court for the district wherein such person is in custody or in
       the district court for the district within which the State court was held
       which convicted and sentenced him and each of such district courts shall
       have concurrent jurisdiction to entertain the application.

28 U.S.C. § 2241(d). The Fifth Circuit has emphasized that, under § 2241(d), a petitioner

may seek a federal writ of habeas corpus in one of only two places: (1) the district in

which the state-court conviction was entered, or (2) the district within which the

petitioner is incarcerated. See Wadsworth v. Johnson, 235 F.3d 959, 962 (5th Cir. 2000).

       Jefferson County, where Granger’s state-court conviction was entered, is located

in the Eastern District of Texas, Beaumont Division. See 28 U.S.C. § 124(c)(2). The

Allred Unit, where the petitioner was incarcerated at the time he filed his petition, is

located in Wichita County, which is in the Northern District of Texas, Wichita Falls

Division. See 28 U.S.C. § 124(a)(6). The Court lacks habeas jurisdiction under 28

U.S.C. § 2241(d).

       In certain cases, when a habeas action is filed in a court lacking jurisdiction, a

court will transfer the petition to the proper court. In this case, however, the Court

declines to transfer the petition because Granger has not stated a claim upon which

habeas relief can be granted. A habeas petition under 28 U.S.C. § 2254 may be brought

by a person in state custody “only on the ground that [the petitioner] is in custody in

violation of the Constitution or laws or treaties of the United States.”         28 U.S.C.

§ 2254(a). Granger’s petition states that he does not challenge his conviction, a parole

revocation proceeding, or a disciplinary case. Rather, he seeks to challenge a “civil suit”


2/3
(Dkt. 1, at 3). He apparently refers to a class action currently pending in the Corpus

Christi Division regarding hepatitis C treatment. See Roppolo, et al. v. Linthicum, et al.,

Civil Action No. 2:19-CV-262 (S.D. Tex.). If Granger is a class member in Roppolo,

any available remedy must be sought from the Roppolo court. To the extent Granger

seeks to bring new civil rights claims regarding his medical care, the claims are not

properly brought in this habeas action. See 28 U.S.C. § 2254(a). 1

       The habeas petition under 28 U.S.C. § 2254 (Dkt. 1) filed by Allen James Granger

is DISMISSED for lack of subject matter jurisdiction. All pending motions, if any, are

DENIED as moot. A certificate of appealability is DENIED.

       SIGNED at Houston, Texas, this 30th day of April, 2021.


                                                ___________________________________
                                                GEORGE C. HANKS, JR.
                                                UNITED STATES DISTRICT JUDGE




1
       The Court notes that, in civil rights actions, Granger is barred by the three-strikes rule
under 28 U.S.C. § 1915(g) from proceeding in forma pauperis unless he is under “imminent
danger of serious physical injury.” See Granger v. Arrowood, Civil Action No. 7:16-CV-011-0
(N.D. Tex. Jan. 3, 2017) (collecting past strikes and holding that Granger is barred under 28
U.S.C. § 1915(g)).


3/3
